             Case 1:20-cv-00553-JFR Document 50 Filed 01/25/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                                 OF NEW MEXICO
Barbara Andersen                      )
         Plaintiff                    )    Case 20-cv- 00553-JFR
v.                                    )
Forrest Fenn; Unknown Defendant       )

      MOTION TO VOLUNTARILY DISMISS WITH LEAVE TO REINSTATE OR,
                   ALTERNATIVELY, MOTION TO STAY

        Barbara Andersen, as her own attorney, hereby files this motion to voluntarily dismiss this

litigation with leave to reinstate or, alternatively, to stay this litigation:

        1.       There are a few motions pending before this Court. As this Court is aware,

Andersen maintains that her solve relative to the Fenn treasure is correct.

        2.       As this Court is also aware, the “Finder” is a former Onion writer who appears to

be tied with New Mexico tourism. His “find” announcement thus far is absurd as are the photos

of the chest (which is photoshopped etc). In other words, it is looking more and more as though

Andersen was pranked by someone on “Team Forrest” as part of a prank ending. Andersen has

plead same in her pending motion for leave to file an amended complaint (Count II). It is unclear

at this time as to whether the representation that the chest is in Santa Fe is also a prank or not.

        3.       In addition, despite the public silence of the Fenn family etc., Andersen continues

to be teased daily on the blogs etc. relative to her solve. So, it appears that Andersen is being

teased by “Team Fenn” to either return to her spot aka “Pepe” (the broken real blaze) or to wait on

something else from the Fenn family. Andersen cannot yet return to Santa Fe in that she is in the

middle of trial/briefs and her home has not yet sold.

        4.       Andersen asks this Court for time to allow Andersen to return to New Mexico so

that she can revisit her area and wait to hear further from “Team Fenn” (i.e. movie, book, call to

return to her area). Andersen would think that she will likely be living in Santa Fe by the summer.




                                                                                                      1
             Case 1:20-cv-00553-JFR Document 50 Filed 01/25/21 Page 2 of 3




        5.       Andersen would be prepared to voluntarily dismiss and reinstate this case after the

summer if necessary. However, due to the fact that this Court struck her complaint, Andersen is

concerned that res judicata would then bar her from returning to re-file against Jack Stuef and/or

the Estate of Fenn if she voluntarily dismissed at this juncture. As such, Andersen asks that this

Court include express language in its order that Andersen is able to re-file without a potential bar

of res judicata. Alternatively, Andersen asks that this Court stay this litigation until after the

summer or via motion by Andersen.

        6.       If this Court is not inclined to grant either request, Andersen will proceed with the

litigation when this Court is ready.

        Wherefore, Andersen requests that this Court either (a) grant Andersen leave to voluntarily

dismiss with express language in the order that Andersen is given leave to re-file and that res

judicata will not bar her if she needs to re-file this litigation or (b) that Andersen’s alternative

request to stay this litigation be granted.

                                        Respectfully submitted:

                                        ___/s/ Barbara Andersen_____________________
Barbara Andersen, 6256000
1220 West Sherwin, Unit 1E
Chicago, IL 60626
(708) 805-1123
bandersen@andersen-law.com




                                                                                                    2
         Case 1:20-cv-00553-JFR Document 50 Filed 01/25/21 Page 3 of 3




                             CERTIFICATE OF SERVICE

Barbara Andersen hereby certifies that on January 25, 2021 the MOTION TO VOLUNTARILY
DISMISS WITH LEAVE TO REINSTATE OR, ALTERNATIVELY, MOTION TO STAY
was filed and delivered via the ECF filing system to:

Service list:
karls@sommerkarnes.com


/s/Barbara Andersen_____
Barbara Andersen
Andersen Law LLC
1220 West Sherwin, Unit 1E
Chicago, IL 60626
708-805-1123

(Filed remotely from 8860 Dawn Haven Road, Northport, Michigan.)




                                                                                  3
